Case: 10-40227     Document: 00511251219          Page: 1    Date Filed: 10/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                                  October 1, 2010
                                     No. 10-40227
                                   Summary Calendar                                Lyle W. Cayce
                                                                                        Clerk

STEVEN DAVID MONTAGUE,

                                                   Petitioner-Appellant

v.

JOHN B. FOX, Warden,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:09-CV-776


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
        Steven David Montague, federal prisoner # 10601-081, was convicted of
several counts of possession of a firearm by a felon and of possession of a
controlled substance. He appeals the district court’s denial of his 28 U.S.C.
§ 2241 petition challenging the Bureau of Prisons’s (BOP) method of calculating
his good conduct time (GCT) credit under 18 U.S.C. § 3624(b).
        In Sample v. Morrison, 406 F.3d 310, 312 (5th Cir. 2005), we held that,
where the prisoner was not claiming he was immediately eligible for release, we

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
      Case: 10-40227   Document: 00511251219 Page: 2     Date Filed: 10/01/2010
                                   No. 10-40227

lacked subject matter jurisdiction over the appeal of his § 2241 petition
challenging the BOP’s calculation of GCT credit under § 3624(b). We concluded
that the petition was not ripe because the prisoner had not established that he
would sustain immediate injury that could be redressed by the relief requested.
Id.
         Montague requests the same relief as the petitioner in Sample. However,
whether Montague’s projected release date is computed on the basis of the BOP’s
interpretation or his own, he is not yet entitled to release.     Thus, like the
petitioner in Sample, Montague’s petition is not ripe for review, and the instant
appeal is dismissed for lack of subject matter jurisdiction. See Sample, 406 F.3d
at 312. Moreover, even if Montague’s request for relief were not premature, his
argument is foreclosed. See Barber v. Thomas, 130 S. Ct. 2499, 2504 (2010);
Moreland v. Federal Bureau of Prisons, 431 F.3d 180, 186 (5th Cir. 2005).
         APPEAL DISMISSED.




                                         2